Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 19, 21-36 and 38 are pending.
This office action is being issued in response to the Applicant's filing on 12/10/2021.

Allowable Subject Matter
Claims 19, 21-36 and 38 are allowed.

Reasons for Allowance
The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
displaying images representing the plurality of accounts concurrently on a display device responsive to receiving the request for the deposit transaction;
…
displaying, concurrently on the display device, images representative of scanned deposit items within predefined areas associated with the deposit items when scanned;
receiving data representative of a manual touch on a touch screen associated with the display device, the manual touch being in the predefined area of a first deposit item;
receiving data indicating movement of the manual touch from the first deposit item to a first image that is representative of a selected first of the plurality of accounts. (see Claim 36).

Substantially similar limitations are present in all independent claims.
It is old and well known in the art to utilize a graphic user interface to display images of items (e.g. file icons) concurrently with locations (e.g. folder icons) in which to deposit said items, and to transmit data through a device (e.g. mouse) that moves the selected item into the selected location.
Furthermore, it is also old and well known in the art to utilize a graphic user interface to display a deposit item (e.g. funds icon) concurrently with an account in which to deposit said items, and to transmit data through a device that moves the selected deposit item into the selected account.

Stokes (US PG Pub. 2001/004204) discloses a method/system for utilizing a graphic user interface to display a deposit item (icon representing notes and coins) concurrently with an account (destination account) in which to deposit said items, and to transmit data through a device (touch screen) that moves the selected deposit item (via drag and drop) into the selected account. see para. 15-18. However this prior art reference does not teach or suggest, either by itself or in combination with others, displaying multiple deposit items concurrently with multiple accounts in which to deposit said deposit items, and wherein the displayed deposit items are scanned items.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.